Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/9/21 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Objections
3.	In claim 43, the limitation “the track” lacks proper antecedent basis. Appropriate correction is required. It appears claim 43 should depend from claim 42.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 25-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leisey-Bartsch (US 2014/0166707 A).
Regarding claim 25, Leisey-Bartsch discloses an accessory for a portable electronic device or case for an electronic device (in this case for a portable electronic device), the accessory comprising: a 
Regarding claim 26, Leisey-Bartsch discloses the accessory of claim 25, wherein the grip accessory is movable along a lateral axis (when slid, see “sliding member 120” in [0032]) and is movable along a longitudinal axis (when elastic strap 190 is stretched upwards, see “elastic” in [0031]).
Regarding claim 27, Leisey-Bartsch discloses the accessory of claim 25, further comprising a track including the walled loop (the walled loop defines a track) and a flange (250, see Figure 5) extending from the walled loop (loop including the outermost portion of the depression 250, the wall over this depression being the flange).
Regarding claim 28, Leisey-Bartsch discloses the accessory of claim 27, wherein the track slidably receives the grip accessory (see “slidably engage” in [0033]).
Regarding claim 29, Leisey-Bartsch discloses the accessory of claim 27, wherein the flange extends around the walled loop and is adapted to limit movement of the grip accessory along the longitudinal axis (see Figure 5).  
Regarding claim 30, Leisey-Bartsch discloses the accessory of claim 25, further comprising a platform (120) coupled at the first end of the grip accessory, the walled loop arranged to slidably receive the platform (see  “sliding member 120” in [0032] and “slidably engage” in [0033]).  
s 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diabell Co Ltd (KR 20140059890 A).
Regarding claim 25, Diabell discloses an accessory for a portable electronic device or case for an electronic device (in this case for a portable electronic device), the accessory comprising: a walled loop (14) defining a first end, a second end, and an opening extending between the first end and the second end, the walled loop arranged to attach to a surface of an electronic device or case (in this case an electronic device); a grip accessory (20/30) adapted to be movably disposed in the opening of the walled loop between the first end and the second end of the walled loop, the grip accessory having a first end (30) coupled to the walled loop and a second end (20) opposite the first end; wherein the walled loop is adapted to at least partially surround the first end of the grip accessory to retain the grip accessory (see Figures).
Regarding claim 26, Diabell discloses the accessory of claim 25, wherein the grip accessory is movable along a lateral axis (when slid, see Figures) and is movable along a longitudinal axis (when 20 moves out away from the case, see Figure 2).
Regarding claim 27, Diabell discloses the accessory of claim 25, further comprising a track including the walled loop (the walled loop defines a track) and a flange (see Figure 4) extending from the walled loop.
Regarding claim 28, Diabell discloses the accessory of claim 27, wherein the track slidably receives the grip accessory (see Figures).
Regarding claim 29, Diabell discloses the accessory of claim 27, wherein the flange extends around the walled loop and is adapted to limit movement of the grip accessory along the longitudinal axis (see Figure 4).  

Regarding claim 31, Diabell discloses the accessory of claim 25, wherein the first end of the walled loop includes a locking member (18) adapted to releasably lock to the grip accessory, the locking member adapted to retain the grip accessory in a position adjacent the first end when the locking member engages the grip accessory (see Figures 4-5).
8.	Claims 25-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A-PRO Co., LTD (KR 1020170083333).
Regarding claim 25, A-PRO discloses an accessory for a portable electronic device or case for an electronic device (in this case either, A-PRO disclosing adhesive for attachment, see Abstract), the accessory comprising: a walled loop (100) defining a first end, a second end, and an opening extending between the first end and the second end, the walled loop arranged to attach to a surface of an electronic device or case (either via adhesive); a grip accessory (120/130) adapted to be movably disposed in the opening of the walled loop between the first end and the second end of the walled loop, the grip accessory having a first end (130) coupled to the walled loop and a second end (120) opposite the first end; wherein the walled loop is adapted to at least partially surround the first end of the grip accessory to retain the grip accessory (see Figures). 
Regarding claim 26, A-PRO discloses the accessory of claim 25, wherein the grip accessory is movable along a lateral axis (when slid) and is movable along a longitudinal axis (when 120 is rotated upward).
Regarding claim 27, A-PRO discloses the accessory of claim 25, further comprising a track including the walled loop (the walled loop defines a track) and a flange (100C) extending from the walled loop.

Regarding claim 29, A-PRO discloses the accessory of claim 27, wherein the flange extends around the walled loop and is adapted to limit movement of the grip accessory along the longitudinal axis (see Figures 2, 5, and 6).  
Regarding claim 30, A-PRO discloses the accessory of claim 25, further comprising a platform (133) coupled at the first end of the grip accessory, the walled loop arranged to slidably receive the platform (see Figures).  
Regarding claim 31, A-PRO discloses the accessory of claim 25, wherein the first end of the walled loop includes a locking member (141a, see Figures 5 and 6) adapted to releasably lock to the grip accessory, the locking member adapted to retain the grip accessory in a position adjacent the first end when the locking member engages the grip accessory.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over A-PRO Co., LTD (KR 1020170083333) in view of Karle et al. (US 2013/0146625 A1).
Regarding claim 32, A-PRO discloses a walled loop (100), the walled loop including a first end, a second end, and an opening extending between the first end and the second end, the walled loop adapted to retain a grip accessory (120/130) for movement between various positions along the opening of the walled loop. A-PRO discloses the loop attached to a portable terminal (see Abstract), but 
Regarding claim 33, A-PRO as modified above would include the case of claim 32, with A-PRO further disclosing wherein the grip accessory is adapted to be movably disposed in the opening of the walled loop between the first end and the second end of the walled loop, the grip accessory having a first end (130) coupled to the walled loop and a second end (120) opposite the first end, and wherein the walled loop is adapted to at least partially surround the first end of the grip accessory to retain the grip accessory (see Figures).
Regarding claim 34, A-PRO as modified above would include the case of claim 33, wherein A-PRO further discloses the grip accessory is slidably coupled to the track and is movable in a lateral direction (when 130 is slid, see Figures).
Regarding claim 35, A-PRO as modified above would include the case of claim 33, with A-PRO further disclosing a platform (133) coupled to the first end of the device body, the walled loop arranged to slidably receive the platform (see Figures).  

Regarding claim 37, A-PRO as modified above would include the case of claim 36, wherein A-PRO further discloses the flange extends around the walled loop and limits movement of the grip accessory along a longitudinal axis of the grip accessory (see Figures).
Regarding claim 38, A-PRO as modified above would include the case of claim 33, wherein the first end of the walled loop includes a locking member (141a) adapted to releasably lock to the grip accessory, the locking member adapted to retain the grip accessory in a position adjacent the first end of the walled loop when the locking member engages the grip accessory.  
Regarding claim 39, A-PRO as modified above would include the case of claim 32, but so far fails to include wherein the walled loop is integrally formed with the second face of the case body. Karle teaches that it was already known for an accessory like that of A-PRO to have the first part integrally formed with the handheld device or case (see [0021]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have integrally formed the A-PRO walled loop with the device case in the manner taught by Karle, the motivation being to provide the user with a more durable and permanent grip accessory device, i.e. no chance of the adhesive failing over time.
Regarding claim 40, A-PRO as modified above would include the case of claim 32, wherein A-PRO disclose the walled loop is fixed to the second face of the case body (see “adhesive” in Abstract).
Regarding claim 41, A-PRO as modified above would include the case of claim 32, wherein the walled loop is removably coupled to the second face of the case body (see “adhesive” in Abstract).  

Regarding claim 43, A-PRO as modified above would include the case of claim 32, wherein A-PRO discloses the track has a linear shape (see Figures).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        10/20/21